IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JACQUELYN F. EWING, )
Plaintiff )
)
V. ) CIVIL ACTION NO. 1:18-CV-00386-SPB
)
ERIE INSURANCE GROUP, )
Defendant ) ELECTRONICALLY FILED

STIPULATION OF DISMISSAL

Plaintiff Jacquelyn F. Ewing, by her attorneys, Kraemer, Manes & Associates, LLC, and
defendant Erie Insurance Group, more properly known as Erie Indemnity Company d/b/a Erie
Insurance Group, by its attorneys, MacDonald, Illig, Jones & Britton LLP, hereby stipulate as

follows pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure:

1. Plaintiff Jacquelyn F. Ewing hereby dismisses, with prejudice, all claims against
defendant Erie Insurance Group, more properly known as Erie Indemnity Company d/b/a Erie
Insurance Group.

2. Each party shall bear her/its own court costs, attorneys’ fees and expenses.
Respectfully submitted,

/s/ Prabhu Narahari

 

Prabhu Narahari

PA ID 323895

Sean L. Ruppert

PA ID 314380

Kraemer, Manes & Associates, LLC
600 Grant Street, Suite 4875
Pittsburgh, PA 15219
(412)626-5588

pn@lawkm.com

Attorneys for Plaintiff,
Jacquelyn F. Ewing

/s/ Lisa Smith Presta

 

Lisa Smith Presta

PA ID 65527

Jamie R. Schumacher

PA ID 318873

MacDONALD, ILLIG, JONES & BRITTON LLP
100 State Street, Suite 700

Erie, Pennsylvama 16507-1459

(814) 870-7656

lIpresta@muyjb.com

Attorneys for Defendant,
Erie Insurance Group, more properly known as
Erie Indemnity Company d/b/a Erie Insurance
Group

It is so ordered.

United States District Judge

 
